DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” is directed to a step performed by the “control system of a remote station”, and not performed by the “determining system of the aircraft” to which the claim is directed, therefore, this limitation does not further limit the “method being implemented by a determining system of the aircraft” of the preamble.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to a step performed by the “remote station”, and not performed by the “determining system of the aircraft” to which the claim is directed, therefore, this method being implemented by a determining system of the aircraft” of the preamble.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the limitation “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” is directed to a step performed by the “control system of a remote station”, and not performed by the “determining system of an aircraft” to which the claim is directed, therefore, this limitation does not further limit the “determining system of an aircraft” of the preamble.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to a step performed by the “remote station”, and not performed by the “determining system of an aircraft” to which the claim is directed, therefore, this limitation does not further limit the “determining system of an aircraft” of the preamble.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  line 1 recites “A control method for a trajectory of an aircraft”, which is nonsensical, as a trajectory cannot include a “control method” or execute a “control method”, and the claimed trajectory” is not the end result of performing the claimed method, therefore, the “control method” is not “for” the “trajectory” as claimed.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to a step performed by a “determining system of the aircraft”, and not performed by the “control system of a remote station” to which the claim is directed, therefore, this limitation does not further limit the “method being carried out by a control system of a remote station” of the preamble.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  the limitation “a control of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory” is directed to a step that is not performed by the “control system of a remote station” to which the claim is directed, as there is no disclosure of the “control system of a remote station” controlling an aircraft to follow the trajectory or the “control system of a remote station” itself following the trajectory, therefore, this limitation does not further limit the “method being carried out by a control system of a remote station” of the preamble.  Appropriate correction is required.

13 is objected to because of the following informalities:  the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to a step performed by a “determining system of the aircraft”, and not performed by the “control system of a remote station” to which the claim is directed, therefore, this limitation does not further limit the “control system of a remote station” of the preamble.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  the limitation “follow the desired trajectory when the instruction comprises the authorization to follow this trajectory” is directed to a step that is not performed by the “control system of a remote station” to which the claim is directed, as there is no disclosure of the “control system of a remote station” controlling an aircraft to follow the trajectory or the “control system of a remote station” itself following the trajectory, therefore, this limitation does not further limit the “control system of a remote station” of the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.


As per Claim 11, the subject matter is the claimed “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a determining system of an aircraft configured to determine an optimized trajectory to be followed by the aircraft, the determining system being configured to: - acquire at least one constraint relative to at least one parameter of the trajectory to be followed, the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission; - calculate a desired trajectory as a function of the constraint; - transmit the desired trajectory to the remote station; - acquire an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission; - follow the desired trajectory when the instruction comprises the authorization to follow this trajectory.

a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of the air traffic or the aircraft mission” and “a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.
As such, there is no indication in the specification that the inventors had possession of a control method for a trajectory of an aircraft, the method being carried out by a control system of a remote station, the method comprising: - a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of the air traffic or the aircraft mission, - a transmission of the constraint to the aircraft; - an acquisition of a desired trajectory of the aircraft calculated by a determining system of the aircraft as a function of the constraint; - a verification of the compliance of the desired trajectory with the plurality of constraints updated based on 

Furthermore as per Claim 12, the subject matter is the claimed “a control of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory”.
There is no disclosure of a “control system of a remote station” that controls “following of the desired trajectory”. The scope of the claim is not supported by the disclosure for any interpretation of this limitation. The claim encompasses the “control system of a remote station” controlling the aircraft to follow the “desired trajectory”, and this is not disclosed. Furthermore, the claim encompasses the “control system of a remote station” itself following the “desired trajectory”, and this is also not disclosed.
As such, there is no indication in the specification that the inventors had possession of a control method for a trajectory of an aircraft, the method being carried out by a control system of a remote station, the method comprising: - a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of the air traffic or the aircraft mission, - a transmission of the constraint to the aircraft; - an acquisition of a desired trajectory of the aircraft calculated by a determining system of the aircraft as a function of the constraint; - a verification of the 

As per Claim 13, the subject matter is the claimed “determine at least one constraint relative to at least one parameter of the trajectory of the an aircraft as a function of the air traffic or the aircraft mission” and “verify the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
There is no disclosure of how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Furthermore, the scope of the claim is not supported by the disclosure. The limitation of “the aircraft mission” encompasses missions that are not disclosed, such as a mission of avoiding detection by radar, where there is no disclosure of determining a “constraint” or updating a “plurality of constraints” based on a mission of avoiding detection by radar.


Furthermore as per Claim 13, the subject matter is the claimed “follow the desired trajectory when the instruction comprises the authorization to follow this trajectory”.
There is no disclosure of a “control system of a remote station” that controls anything to “follow this trajectory”. The scope of the claim is not supported by the disclosure for any interpretation of this limitation. The claim encompasses the “control system of a remote station” controlling the aircraft to follow the “trajectory”, and this is not disclosed. Furthermore, the claim encompasses the “control system of a remote station” itself following the “trajectory”, and this is also not disclosed.
As such, there is no indication in the specification that the inventors had possession of a control system of a remote station configured to: - determine at least 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “the aircraft mission”.
It is unclear what “the aircraft mission” refers to and what would or would not be equivalent to data that represents “the aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “the aircraft mission” does not imply any specific type of data or result of some calculation.


Furthermore as per Claim 1, the claim recites “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

As per Claim 2, the claim recites “wherein, the desired trajectory determined during the calculation is a trajectory optimized as a function of at least one operational parameter among the fuel consumption, the aerodynamic stability of the aircraft, the flight duration, and noise nuisances”.
However, Claim 1 recites that the “a calculation of a desired trajectory as a function of the constraint”, and it is unclear how or if the optimization “as a function of at least one operational parameter” of Claim 2 is different from the calculation as a “function of the constraint”. Also, it is unclear if the calculation as a “function of the constraint” is performed in addition to the optimization or if the optimization is in fact an alternative to the calculation as a “function of the constraint”. Also, it is unclear in what order the calculation as a “function of the constraint” is performed with respect to the optimization “as a function of at least one operational parameter”, as the claim does not recite if the optimization is performed before or after the calculation as a “function of the constraint”.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “the aircraft mission”.
It is unclear what “the aircraft mission” refers to and what would or would not be equivalent to data that represents “the aircraft mission”. The limitation is vague as what may be considered a “mission” is entirely subjective and “the aircraft mission” does not imply any specific type of data or result of some calculation.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” and “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of the air traffic or the aircraft mission” and “a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
It is unclear how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

As per Claim 13, the claim recites “determine at least one constraint relative to at least one parameter of the trajectory of the an aircraft as a function of the air traffic or the aircraft mission” and “verify the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission”.
aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”. There is not even a single example in the disclosure of data representing an “aircraft mission” or of an algorithm describing how an “aircraft mission” is used to determine a “constraint” or update a “plurality of constraints”.
Therefore, the claim is unclear.

	As per Claim 14, the claim recites “A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the determining method according to claim 1”.
	It is unclear what steps of Claim 1 are referred to by “the determining method according to claim 1”. Claim 1 does not recite a “determining method”, but recites multiple steps that are “implemented” by a “determining system”, and it is unclear what steps of Claim 1, if any, the “determining method” refers to. Furthermore, Claim 1 recites multiple steps, and it is unclear if one step or some combination of steps are intended by the Applicant to correspond to the “determining method”.  Therefore, the claim is unclear.

As per Claim 15, the claim recites “A non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the control method according to claim 12”.
the control method according to claim 12”. Claim 1 recites multiple steps, and it is unclear if one step or some combination of steps are intended by the Applicant to correspond to the “control method”.  Therefore, the claim is unclear.

Claim 1 recites the limitation "the air traffic" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the aircraft mission" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the plurality of constraints" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the air traffic" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the aircraft mission" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the plurality of constraints" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

12 recites the limitation "the air traffic" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the aircraft mission" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the plurality of constraints" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the air traffic" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the aircraft mission" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the plurality of constraints" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the determining method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ballin et al. (2013/0080043).

	Regarding Claim 1, Ballin et al. teaches the claimed method for determining an optimized trajectory to be followed by an aircraft, the method being implemented by a determining system of the aircraft and comprising:
- a first acquisition of at least one constraint relative to at least one parameter of the trajectory to be followed, the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the 
The Examiner notes that regarding the above, the limitation “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of the aircraft” to which the claim is directed, but is a step performed by the “control system of a remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, they are considered in order to advance prosecution, and can be seen to be taught by Ballin et al. as cited above.
Ballin et al. further teaches the claimed
- a calculation of a desired trajectory as a function of the constraint (“The trajectory optimization module 78 takes into account trajectory constraints, including traffic, hazard areas, and crossing restrictions, returning only solutions that meet these constraints and provide sufficient buffering as specified by user settings or predetermined parameters for the ownship 14”, see P[0156]);
- a transmission of the desired trajectory to the remote station (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]);
- a second acquisition of an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station…(“If the trajectory change does not present a ;
- a following of the desired trajectory when the instruction comprises the authorization to follow this trajectory (“The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183]).
Ballin et al. does not expressly recite the bolded portion of the claimed
a second acquisition of an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission.
The Examiner first emphasizes for the record that the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of the aircraft” to which the claim is directed, but is a step performed by the “remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, Ballin et al. teaches that the ATC determines current air traffic or the aircraft mission”, in order to avoid approving a request that would result in a flight path for a current “aircraft mission” that violates any constraints or restrictions. 

Regarding Claim 2, Ballin et al. teaches the claimed determining method according to claim 1, wherein, the desired trajectory determined during the calculation is a trajectory optimized as a function of at least one operational parameter among the fuel consumption, the aerodynamic stability of the aircraft, the flight duration, and noise nuisances (“Some causes of in-flight priority changes include unanticipated weather patterns, convection, or turbulence development. Other causes include the need to make up time as a result of an earlier reroute to avoid traffic or weather, the need to delay arrival at the destination due to traffic congestion or similar delays, and/or the need to increase altitude as fuel is burned to improve operational efficiency. As a result of one or more of these variables, pilots occasionally have a need or desire to change their trajectory while in flight”, se P[0075]).

Regarding Claim 4, Ballin et al. teaches the claimed determining method according to claim 1, wherein the trajectory to be followed by the aircraft is an approach trajectory of the landing strip or a trajectory arriving at a traffic convergence point (“…information concerning constraints associated with the destination airport…”, see P[0133]).

Regarding Claim 5, Ballin et al. teaches the claimed determining method according to claim 4, wherein, when the instruction comprises the refusal of the desired trajectory, the second acquisition further comprises acquiring a modified trajectory determined by the remote station, the modified trajectory being separate from the desired trajectory, and the method further comprises a following of the modified trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077]).

Regarding Claim 6, Ballin et al. teaches the claimed determining method according to claim 1, wherein the first acquisition further comprises acquiring a position to be reached at an indicated time (“FIG. 10 also includes a corporate information module 67. The corporate information module 67 is contemplated to provide information to the ownship 14 that may be pertinent to the calculation of an optimal trajectory. For example, the corporate headquarters (for the company that operates the ownship 14) may designate that the ownship 14 is to arrive at the destination airport by a specified time”, see P[0134]).

determining method according to claim 1, wherein each parameter of the trajectory to be followed by the aircraft is a parameter chosen from the group consisting of:
- speed;
- heading of the trajectory;
- gradient of the trajectory;
- modification start position of the trajectory;
- modification end position of the trajectory;
- altitude;
- latitude;
- longitude;
- distance to be traveled; and
- the flight time of the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201]).

Regarding Claim 9, Ballin et al. teaches the claimed determining method according to claim 1, wherein the constraint, the desired trajectory and the instruction are transmitted via a digital data transmission link between the aircraft and the remote station (“With respect to the wireless communication channels 24, 28, 30, it is contemplated that the communications will be via suitable, two-way radio communications”, see P[0107]).

determining method according to claim 1, wherein the remote station is chosen from the group consisting of:
- a ground air traffic control center (“...Air Traffic Control ("ATC")”, see P[0073]);
- a ground operation center;
- an operation center on board an aircraft; and
- a ground operation station for unmanned aircraft.

Regarding Claim 11, Ballin et al. teaches the claimed determining system of an aircraft configured to determine an optimized trajectory to be followed by the aircraft, the determining system being configured to:
- acquire at least one constraint relative to at least one parameter of the trajectory to be followed, the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”).
The Examiner notes that regarding the above, the limitation “the constraint being determined by a control system of a remote station as a function of the air traffic or the aircraft mission” is directed to an intended use, as it is not a step 
Ballin et al. further teaches the claimed
- calculate a desired trajectory as a function of the constraint (“The trajectory optimization module 78 takes into account trajectory constraints, including traffic, hazard areas, and crossing restrictions, returning only solutions that meet these constraints and provide sufficient buffering as specified by user settings or predetermined parameters for the ownship 14”, see P[0156]);
- transmit the desired trajectory to the remote station (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]);
- acquire an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory…(“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
- follow the desired trajectory when the instruction comprises the authorization to follow this trajectory (“The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183]).
Ballin et al. does not expressly recite the bolded portion of the claimed
acquire an instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission.
The Examiner first emphasizes for the record that the limitation “the instruction being sent by the remote station and being generated following a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission” is directed to an intended use, as it is not a step performed by the “determining system of the aircraft” to which the claim is directed, but is a step performed by the “remote station” which the “determining system” has no control over. However, even though these intended use limitations are not required by the prior art, Ballin et al. teaches that the ATC determines a constraints and restrictions for an aircraft trajectory as cited above, therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the ATC to verify the compliance of a requested change in trajectory with those same constraints and restrictions based on “current air traffic or the aircraft mission”, in order to avoid approving a request that would result in a flight path for a current “aircraft mission” that violates any constraints or restrictions. 

Regarding Claim 12, Ballin et al. teaches the claimed control method for a trajectory of an aircraft, the method being carried out by a control system of a remote station, the method comprising:
- a determination of at least one constraint relative to at least one parameter of the trajectory of the aircraft as a function of the air traffic or the aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”),
- a transmission of the constraint to the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074]);
- an acquisition of a desired trajectory of the aircraft calculated by a determining system of the aircraft as a function of the constraint (“…the opportunity availability module 86 may include the ability to load the trajectory change 
The Examiner notes that regarding the above, the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, but is a step performed by the determining system of the aircraft” which the “control system” has no control over. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. further teaches the claimed
- a verification of the compliance of the desired trajectory…(“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
- a transmission of an instruction to the aircraft, the instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, as a function of the compliance of the desired trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]).

a verification of the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic and/or or the aircraft mission.
Ballin et al. teaches that the ATC determines a constraints and restrictions for an aircraft trajectory as cited above, therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the ATC to verify the compliance of a requested change in trajectory with those same constraints and restrictions based on “current air traffic or the aircraft mission”, in order to avoid approving a request that would result in a flight path for a current “aircraft mission” that violates any constraints or restrictions. 
Regarding the claimed 
- a control of the following of the desired trajectory when the instruction comprises the authorization to follow this trajectory, 
while Ballin et al. teaches this limitation as seen in at least “The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183], this limitation is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, as the “remote station” does not control the aircraft or control any “following”. Therefore, this intended use limitation is not considered as further limiting the claim.

control system of a remote station configured to:
- determine at least one constraint relative to at least one parameter of the trajectory of an aircraft as a function of the air traffic or the aircraft mission (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074], where determining the constraint of the path is to determine the constraint as a function of the “aircraft mission”),
- transmit the constraint to the aircraft (“One example of an ATC constraint encompasses a required speed and altitude at a fixed arrival point in the path of the ownship 14”, see P[0201] also see “…altitude restrictions issued by ATC before or during the flight, speed restrictions issued by ATC before or during the flight…”, see P[0074]);
- acquire a desired trajectory of the aircraft calculated by a determining system of the aircraft as a function of the constraint (“…the opportunity availability module 86 may include the ability to load the trajectory change request in a data link message for transmission to the ATC and/or to load it in the FMS 56 for execution”, see P[0162], also see P[0168]).
The Examiner notes that regarding the above, the limitation “calculated by a determining system of the aircraft as a function of the constraint” is directed to an intended use, as it is not a step performed by the “control system of a remote station” determining system of the aircraft” which the “control system” has no control over. Therefore, this intended use limitation is not considered as further limiting the claim.
Ballin et al. further teaches the claimed
- verify the compliance of the desired trajectory…(“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]);
- transmit an instruction to the aircraft, the instruction comprising an authorization to follow the desired trajectory or a refusal of the desired trajectory, as a function of the compliance of the desired trajectory (“If the trajectory change does not present a conflict with traffic or other factors, the air traffic controller issues an approval. In other instances, the air traffic controller may issue an amendment to a trajectory, a deferral of the request, or a denial of the request”, see P[0077] and “…normal ATC procedures are used to approve or disapprove the request”, see P[0139]).
Ballin et al. does not expressly recite the bolded portion of the claimed
verify the compliance of the desired trajectory with the plurality of constraints updated based on the current air traffic or the aircraft mission.
Ballin et al. teaches that the ATC determines a constraints and restrictions for an aircraft trajectory as cited above, therefore, it would be obvious to a person having current air traffic or the aircraft mission”, in order to avoid approving a request that would result in a flight path for a current “aircraft mission” that violates any constraints or restrictions. 
Regarding the claimed 
- follow the desired trajectory when the instruction comprises the authorization to follow this trajectory,
while Ballin et al. teaches this limitation as seen in at least “The pilot proceeds as instructed by ATC's response”, see P[0174] and “…the TAP application 30 will merely supply an ATC-and-pilot approved trajectory to the FMS 56, and the existing capabilities under control of the pilot would follow the new trajectory”, see P[0183], this limitation is directed to an intended use, as it is not a step performed by the “control system of a remote station” to which the claim is directed, as the “remote station” does not control the aircraft or control any “following”. Therefore, this intended use limitation is not considered as further limiting the claim.

Regarding Claim 14, Ballin et al. teaches the claimed non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the determining method according to claim 1 (see FIGS. 1, 3 and P[0108]).

non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement the control method according to claim 12, which is implicit in Ballin et al. by the fact that the air traffic controller receives and transmits data, which clearly shows that a computer executing a computer program to perform steps of Claim 12 is implemented in the invention of Ballin et al.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ballin et al. (2013/0080043) in view of Shamasundar et al. (2016/0125744).

Regarding Claim 3, Ballin et al. does not expressly recite the claimed determining method according to claim 1, wherein, when the instruction comprises a refusal of the desired trajectory, a calculation of a new desired trajectory is carried out, the transmission and the second acquisition then being repeated for this new desired trajectory.
However, Shamasundar et al. (2016/0125744) teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request is generated (Shamasundar et al.; see P[0028]-P[0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ballin .



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ballin et al. (2013/0080043) in view of Subelet (7,103,455).

Regarding Claim 8, Ballin et al. does not expressly recite the claimed determining method according to claim 1, the method further comprises displaying the instruction received during the second acquisition on a display device of the aircraft.
However, Ballin et al. does teach that a pilot may be instructed by an ATC’s response (see P[0174]), which directly implies that the response was conveyed in some manner to the pilot.
Furthermore, Subelet (7,103,455) teaches displaying a “directive corresponding to a trajectory modification order emanating from an air traffic control authority” (Subelet; see col.3, particularly lines 23-29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662